Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on February 28, 2020.
Information Disclosure Statements filed on 06/01/2020 and 09/20/2021 have been considered by the examiner.
Claims 1-18 are pending.

Allowable Subject Matter
Claims 3-6, 9-12, and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2,7, 8, 13, and 14 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Lee et al. US Publication No. 2011/0010563 (Admitted Prior Art).

As per claim 1, Lee discloses:
A method for anonymizing user identifiable information to be transmitted outside of a local network, the method comprising: 
generating a first network entity hash input based on (i) a first MAC address assigned to a client station of the local network, (ii) a second MAC address assigned to a network gateway device of the local network, and (iii) a first identifier of a first cloud entity of a first external network to which data of the client station is to be transmitted, (Lee, [0022]) where the data may be static owner identifier is the MAC address, username and other similar ID;
generating a first hash value output based on the first network entity hash input and a random token value using a hashing function, (Lee, [0032]:1-7) where the anonymizer comprises a hash processor that receives the static owner identifier and cryptographic salt an input. Where the cryptographic salt is the random token as claimed;
generating a first anonymized MAC address associated with the client station based on the first hash value output; and transmitting the first anonymized MAC address associated with the client station to the first cloud entity of the first external network, (Lee, [0062]) where the anonymized data is created based on the inputted data. Where the anonymized data is used to retrieve data associated with the requested anonymous data source.

As per claim 7, Lee discloses:
A network gateway device for anonymizing user identifiable information to be transmitted outside of a local network, the network gateway device comprising: 
a memory storing computer-readable instructions; and a processor configured to execute the computer-readable instructions to, generate a first network entity hash input based on (i) a first MAC address assigned to a client station of the local network, (ii) a second MAC address assigned to the network gateway device of the local network, and (iii) a first identifier of a first cloud entity of a first external network to which data of the client station is to be transmitted, (Lee, [0022]) where the data may be static owner identifier is the MAC address, username and other similar ID; 
generate a first hash value output based on the first network entity hash input and a random token value using a hashing function, (Lee, [0032]:1-7) where the anonymizer comprises a hash processor that receives the static owner identifier and cryptographic salt an input. Where the cryptographic salt is the random token as claimed;
generate a first anonymized MAC address associated with the client station based on the first hash value output; and transmit the first anonymized MAC address associated with the client station to the first cloud entity of the first external network, (Lee, [0062]) where the anonymized data is created based on the inputted data. Where the anonymized data is used to retrieve data associated with the requested anonymous data source.


As per claim 7, Lee discloses:
A non-transitory computer-readable storage medium containing program instructions for anonymizing user identifiable information to be transmitted outside of a local network, which when executed by a processor of a network gateway device, cause the network gateway device to: 
generate a first network entity hash input based on (i) a first MAC address assigned to a client station of the local network, (ii) a second MAC address assigned to the network gateway device of the local network, and (iii) a first identifier of a first cloud entity of a first external network to which data of the client station is to be transmitted, (Lee, [0022]) where the data may be static owner identifier is the MAC address, username and other similar ID;  
generate a first hash value output based on the first network entity hash input and a random token value using a hashing function, (Lee, [0032]:1-7) where the anonymizer comprises a hash processor that receives the static owner identifier and cryptographic salt an input. Where the cryptographic salt is the random token as claimed;
generate a first anonymized MAC address associated with the client station based on the first hash value output; and transmit the first anonymized MAC address associated with the client station to the first cloud entity of the first external network, (Lee, [0062]) where the anonymized data is created based on the inputted data. Where the anonymized data is used to retrieve data associated with the requested anonymous data source.

As per claims 2, 8, and 14, Lee further discloses:
generating the first anonymized MAC address associated with the client station includes generating the first anonymized MAC address based on the first hash value output according to an offset select function, and applying the offset select function includes using a first offset value as an index into the first hash value output indicating a location of data within the first hash value output to be utilized as a base of the first anonymized MAC address, (Lee, [0062]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.









 

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIN ESKANDARNIA whose telephone number is (571)270-3205. The examiner can normally be reached 7:30am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446